IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                            NO. WR-91,955-01


                             EX PARTE SAMUEL NINO JR., Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                 CAUSE NO. F42357-A
                           TH
                  IN THE 18 DISTRICT COURT FROM JOHNSON COUNTY


           Per curiam. YEARY , J., filed a dissenting opinion in which SLAUGHTER , J., joined.

                                               OPINION

           Applicant was convicted of four counts of online solicitation of a minor and sentenced to three

years’ imprisonment in count 1 and five years’ imprisonment in each of the remaining counts.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

           Applicant alleges, among other things, that his convictions are based on an unconstitutional

statute.

           This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant filed

this habeas application based on the Lo decision and asks that his convictions be set aside. The State
                                                                                                     2

recommends that relief be granted in this cause.

       Relief is granted based on Applicant’s claim that he was convicted under authority of an

unconstitutional statute. The judgments in Cause No. F42357 in the 18th District Court of Johnson

County are set aside and the cause is remanded so the trial court can dismiss the indictment. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 18, 2020
Do not publish